Citation Nr: 1731187	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and depression, and to include as secondary to service-connected disorders.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file. 

In November 2010, the Veteran's appeal was remanded for additional development. The claim later returned to the Board in July 2014, where a number of issues were decided and are no longer on appeal. The Board's July 2014 decision again remanded the issues listed on the title page for additional development. The appeal has since returned to the Board for further consideration. 

Since medical evidence shows that the Veteran has been diagnosed with adjustment disorder and depression, the issue on appeal has been broadened to include service connection for any acquired psychiatric disorder to include those listed on the title page. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 



FINDINGS OF FACT

1. The probative evidence of record shows that the claimed PTSD is not related to an in-service stressor, and any acquired psychiatric disorder is not related to service or to service connected disability. 

2. The preponderance of the evidence of record does not show that the Veteran is unemployable due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder, to include PTSD, adjustment disorder and depression, was not incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by service connected disability. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016).

Pursuant to the Board's July 2014 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination for his claimed PTSD and later issued a supplemental statement of the case in April 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Holton v. Shinseki, 557 F.3d 1362, 1366  (Fed. Cir. 2010). Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997). The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) have been adopted by VA. 38 C.F.R. § 4.125 (2016).

The Veteran's lay testimony alone may establish the occurrence of a claimed combat-related stressor if the evidence establishes that the Veteran engaged in combat with the enemy, there is an absence of clear and convincing evidence to the contrary, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service. 38 C.F.R. § 3.304(f)(2) .

Under 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

The Veteran initially sought entitlement to service connection for PTSD, claimed as secondary to a service-connected right hand injury. The claim has since been broadened to include any acquired psychiatric disorder, pursuant to Court precedent set forth above.

The Veteran's service treatment records are negative for any chronic psychiatric disorder. These records also document that the Veteran injured his right hand in service when a tank hatch slammed down onto his hand. 

The Board observes that the Veteran has received VA mental health treatment, including therapy and medication, for his claimed condition. For instance, a July 2010 VA treatment report shows that the Veteran felt that he had PTSD, which was due in part to his in service right hand injury. Diagnoses at the time included anxiety disorder and substance abuse disorder, which was in remission. An October 2010 report from a VA psychiatrist shows diagnoses of depressive disorder, anxiety disorder, and substance abuse disorder, in remission. Notably, this report specifically ruled out a diagnosis of PTSD. The Veteran also attended a non-combat PTSD therapy group, where he was assessed with PTSD by a social worker. The Veteran's VA treatment records also indicate that he has received substance abuse therapy.

The Veteran's claim was previously remanded in order for him to attend a VA examination for his claimed PTSD. However, the Veteran was unable to attend this examination and he was later incarcerated until his release in January 2017.

The Veteran eventually received a VA PTSD examination in February 2017. The examiner determined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD, as he did not exhibit the full constellation of symptoms. However, the examiner diagnosed the Veteran with insomnia disorder, acute adjustment disorder with depressed mood, and alcohol use disorder, in sustained remission. The examiner concluded that the Veteran's insomnia disorder is related to service (and service connection has been granted). The examiner also remarked that the Veteran's adjustment disorder with depressed mood is not caused by or a result of any in service stressor nor his right hand disability. Instead, she found that "the symptoms are related to the stressor of recently transitioning out of prison. He is living in an unfamiliar locale, and is far from his social support and family." The examiner also reiterated that the Veteran's substance abuse disorder is in remission. 

As discussed above, the Veteran was assessed with PTSD by a social worker and attended group therapy for non-combat PTSD. Although the social worker is a medical professional, there is no indication that this diagnosis is adequate for VA purposes. In fact, the Board finds that the social worker's assessment is overwhelmed by contrary medical opinions. See Cohen, 10 Vet. App. at 130; see also 38 C.F.R. § 4.125. A review of the counseling notes, which are generally brief, suggests that this therapy is rather informal. Additionally, there is no indication that the counselor has reviewed, or has access to, the Veteran's medical records. Moreover, the October 2010 VA psychologist's report specifically ruled out a diagnosis of PTSD. Finally, the February 2017 VA examiner determined that the Veteran does not meet the diagnostic criteria for PTSD.

To the extent the social worker's apparent diagnosis of PTSD may be construed as medical evidence of a nexus, this opinion is greatly outweighed by the February 2017 VA examiner's opinion given that the VA examiner is a clinical psychologist and there is no indication that the social worker reviewed the Veteran's claims file or service treatment records. While the Veteran is competent to report symptoms of PTSD, diagnosing such a complex disorder and linking it to a stressor is outside the scope of his lay competence. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The overwhelming weight of the most probative evidence is to the point that the Veteran does not meet the diagnostic criteria for a finding of PTSD. As such, service connection is not in order.

Acquired Psychiatric Disorders

Similarly, while the Veteran has been diagnosed with an anxiety disorder, adjustment disorder, depressive disorder, and substance dependence, there is no competent medical evidence linking them to service. The February 2017 VA examiner opined that the Veteran's adjustment disorder with depressed mood is unrelated to service. The examiner explained that the Veteran's symptoms are instead related to recently transitioning out of prison. There is otherwise no indication in the Veteran's medical record that any acquired psychiatric condition is related to service. The Board acknowledges that the Veteran was recently awarded service connection for insomnia disorder, which was diagnosed at the February 2017 examination. An April 2017 rating decision rated this condition as 10 percent disabling under Diagnostic Code 9499-9413 (2016), analogous to an unspecified anxiety disorder.

As above, while the Veteran is competent to report symptoms of acquired psychiatric disorders, diagnosing such a complex disorder and linking it to service, is outside the scope of his lay competence. Jandreau, 492 F.3d at 1372. Again, service treatment records are negative for complaints or treatment for acquired psychiatric disorders and entrance and separation examinations note normal psychiatric functioning.

As to the Veteran's alcohol dependence, compensation will not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301. VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999). Thus, to the extent the present appeal encompasses such a claim, service connection cannot be granted on that basis.

TDIU

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2016).

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is in effect for the following disabilities: right thumb injury (20 percent disabling); residuals of fractured right ring finger (10 percent disabling); residuals of fractured right little finger (10 percent disabling); residuals of fractured right index finger (10 percent disabling); residuals of fractured right long finger (10 percent disabling); scars to second through fifth fingers of the right hand (10 percent disabling); and insomnia disorder (10 percent disabling). The Veteran's combined disability rating prior is 60 percent. He is thus not eligible for entitlement to a TDIU on a schedular basis, because there is no single disability rated 60 percent, and the ratings do not combine to 70 percent. 

Entitlement to a TDIU is warranted under 38 C.F.R. § 4.16(b) regardless of the Veteran's disability ratings where the service-connected disabilities alone render him unemployable. The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Director of Compensation Service is warranted. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). For the following reasons, the Board finds that a remand to refer is not warranted.

To begin, the Board observes that in March 2012, the AOJ requested that the Veteran file a VA Form 21-8940, Application for Increased Compensation Based on Unemployability to support his TDIU claim. His claim for TDIU was later remanded in November 2014 for evidentiary development. It appears that the AOJ took appropriate steps and sent the Veteran a notification that included instructions to submit a VA Form 21-8940. As discussed above, the Veteran was incarcerated from 2012 to January 2017. An April 2017 supplemental statement of the case informed the Veteran that his TDIU claim was denied, at least in part due to his failure to submit this form. No response to these requests has been received to date.

The Board is left to consider the available evidence of record. At his March 2011 VA examination, the examiner indicated the Veteran is precluded from obtaining or maintaining gainful employment requiring fine motor movements of the right hand such as operating machinery in a soda bottling factory as in his previous job. The examiner also noted that the Veteran had been employed for the last two to three years transporting patients at the local VA Medical Center. At his subsequent February 2017 VA examination, the Veteran stated that he earned his high school diploma in the military. The Veteran reported a work history at a hospital for a number of years and that he took college courses in sociology. He stated that he later worked as a janitor and also was employed by Texas Instruments. The Veteran claimed that he worked at a VA hospital in 2008 until his incarceration in 2012 and that he was recently released from prison in January 2017. The examiner determined that the Veteran's psychological symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The above evidence reflects that the Veteran's service-connected disabilities alone have not rendered the Veteran unable to obtain and maintain substantially gainful employment. Importantly, the Veteran has reported steady employment until his incarceration in 2012 and that he was only recently released from prison. While the Veteran clearly has a service-connected right hand injury, the March 2011 examiner commented that the Veteran can perform most activities with his left hand. Likewise, the February 2017 examiner found that the Veteran's mental symptoms are mild and result in decreased occupational functioning only during periods of significant stress. Finally, the Veteran has not complied with the requests to submit a VA Form 21-8940 in support of his TDIU claim.

While the Board has considered the Veteran's contentions concerning his employability, more probative value is assigned to the opinions of the VA examination opinions because they were conducted by medical professionals after an objective examination of the Veteran and review of his medical and employment history.

After considering the totality of the record, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone have not precluded him from obtaining and maintaining substantially gainful employment. The benefit of the doubt doctrine is thus not for application and the claim must therefore be denied. 38 U.S.C.A. § 5107(b).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and depression, and to include as secondary to service-connected disorders is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


